Title: To James Madison from William Jones, 17 March 1814
From: Jones, William
To: Madison, James


        
          
            Dear Sir
            March 17. 1814
          
          I enclose these papers as a partial illustration of the ruinous extent to which smuggling is rapidly progressing and the danger to be apprehended from settled habits of turpitude and the expertness and intrepidity acquired by the practice of lawless gain. Can any thing short of the removal of the temptation correct the evil? The opportunities on our middle and Southern coast are manifold greater than on the Eastern coast which is less indented and where every mile is thickly settled and revenue officers within call of each other.
          The cargos of the pretended neutral vessels detained at St Marys clearly indicate their destination. Very respectfully and Sincerely your Obdt Servt
          
            W Jones
          
        
        
          Smuggling on the sea frontier of Louisiana has assumed a character of piracy truly alarming.
          Should it be deemed advisable to repeal in toto the nonimportation law, smuggling and the countenance ⟨g⟩iven to it by faction would be one of the strong arguments in support of the measure. A law continuing the double duties for two years after peace I think would be satisfactory.
          
          In the remarks I took the liberty of submitting to you a few days since I omitted to notice one potent cause of the balance of trade in favor of the eastern states. I mean the operation of the Embargo which locks up the immense resources of the provision states, as well as the Cotton rice &c of the southern states which has hitherto kept the balance in favor of those states by the eastern capital which is now drawn in specie, being invested in those products.
          The causes which were referred to were the refusa⟨l⟩ of the eastern people to subscribe to the Loan which was of course derived from the capital of the middle states—The liberation from Blockade of that section.
          The vast amount of smuggled goods, and of the unlawful importations (remitted by the too lenient Act of Congress) the greater part of which was purchas⟨ed⟩ for the southern market and the unknown but doubtles⟨s⟩ great extent of British capital together with the organ⟨i⟩zed plans of faction to give to all these causes the greatest possible effect. As a measure of coerscion I am satisfied the nonimportation has lost its effect as well from the foregoing causes as from the state of Continenta⟨l⟩ Europe. I have endeavoured to show the reciprocal bearing and connection of the nonimportation & Embargo laws and that the⟨y⟩ cannot be seperately repealed without injury. Reflection strengthens the impression that they ought both to be repealed. The only objection is that of feeding the enemy and that appears to be over balanced by more weighty considerations.
        
      